Citation Nr: 0723267	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
February 2007.


FINDINGS OF FACT

1.  Competent medical evidence does not suggest the veteran's 
hearing loss is causally related to his military service.

2.  Competent medical evidence also does not suggest the 
veteran's tinnitus is causally related to his military 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Tinnitus also was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
April 2004 and May 2004, prior to the initial adjudication of 
his claims in the August 2004 rating decision at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence or information is in your possession, please 
send it to us."  The May 2004 letter likewise stated: "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  These statements clearly 
satisfy the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes a 
private medical statement and a report of VA examination 
addressing the etiology of the claimed conditions - the 
dispositive issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran's service medical records (SMRs) 
apparently have been lost.  According to a July 2004 email, 
the RO advised the Records Management Center (RMC) that while 
the Personnel Information Exchange System (PIES) showed that 
SMRs were mailed, they had not been received.  In August 
2004, the RMC responded that "BIRLS [Beneficiary 
Identification and Records Locator System] shows combined at 
your station.  No further SMRs found at RMC."  In a notation 
dated in September 2005, a coach at the RO indicated that 
after an "exhaustive search" no SMRs could be found at the 
RO.  

Generally, when a veteran's SMRs are unavailable through no 
fault of his, VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the- doubt rule are 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
Here, though, the veteran's claims fail not so much because 
of missing SMRs, rather because there is no competent medical 
evidence etiologically linking his current hearing loss and 
tinnitus to his military service - even if the Board 
presumes, for the sake of argument, that he was exposed to 
loud noise in a military environment, just as all soldiers 
invariably are at one time or another during their military 
service.  So the net result is that, while it is indeed 
unfortunate that his SMRs are not available for consideration 
in his appeal, this is not fatal to his claims since they 
must be denied, irrespective of this, for other unrelated 
reasons.

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).



Entitlement to service connection for hearing loss. 

Entitlement to service connection for tinnitus.  

Because these two issues are being resolved in the same 
manner, the Board will discuss them together.

Pertinent laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For certain chronic disorders, including organic diseases of 
the nervous system such as sensorineural hearing loss, 
service connection also may be granted on a presumptive basis 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With respect to Hickson element (1), an August 2005 
audiological examination shows evidence of hearing loss of 
sufficient severity to meet the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to this VA regulation.  There also is a confirmed 
diagnosis of tinnitus.  So Hickson element (1) has been 
satisfied as to both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

As noted above, the veteran's SMRs are unavailable.  The only 
objective indication of hearing loss in the record is the 
August 2005 VA examination, over 43 years after the veteran 
left the military.  Even considering a November 2004 
statement from D.S. of S. Hearing Aid Center, wherein he 
stated that the veteran had been under his care for over 10 
years for complaints of hearing loss and tinnitus, it appears 
that the veteran's hearing loss did not manifest until 
several decades after service.  Likewise, the August 2005 VA 
examiner noted that the veteran reported that his hearing 
began 20-30 years ago, which would be at least 10 years after 
discharge.  Accordingly, there is no evidence of disease 
manifested by hearing loss while in service or even within 
the one-year presumptive period after discharge for 
sensorineural hearing loss, specifically.  See 38 C.F.R. §§ 
3.307, 3.309.

With regards to tinnitus, the first sign of this disability, 
as with hearing loss, is in August 2005, several decades 
after service.  Hickson element (2) therefore has not been 
met insofar as showing evidence of the initial manifestation 
of either disease in service or sensorineural hearing loss 
within the one-year presumptive period following service.

With respect to in-service injury, the veteran contends that 
he was exposed to excessive noise in service while "firing 
howitzers in Germany."  As noted above, the veteran's SMRs 
are unavailable.  However, the Board has no reason to doubt 
that noise exposure during service, in the manner alleged, 
occurred.  Hickson element (2), in-service incurrence of 
injury, is accordingly satisfied as to both claims.

As to element (3), medical nexus, the weight of the competent 
medical evidence is against the veteran's claims.  The only 
medical evidence in support of the veteran's claims is a 
November 2004 statement from D.S. wherein he noted that the 
veteran kept complaining of hearing loss and tinnitus due to 
firing howitzers in Germany.  As such, he opined that "with 
no ear protection, it is possible this could have caused 
damage to his hearing nerves."  The Board finds that D.S.'s 
use of the equivocal words "possible" and "could have" 
render the opinion too speculative to be probative of a nexus 
with service.  A finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2006).  A number of Court cases have 
provided discussion on this point of weighing medical opinion 
evidence.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).

In contrast, the VA examiner who examined the veteran in 
August 2005 concluded, after reviewing the claims file and 
medical records, that it was "less than likely" that the 
veteran's hearing loss began with military service.  And in 
support of his opinion, the examiner noted that during the 
case history, the veteran indicated that his hearing loss 
began 20-30 years ago which would have been at least 10 years 
after discharge.  In addition, the examiner noted that the 
veteran had a significant occupational history of noise 
exposure - factory work.  The examiner likewise felt that the 
veteran's tinnitus was "unlikely related" to military 
service.  

The Board places greater probative value on the August 2005 
VA examiner's opinion than it does on the opinion from D.S.  
The opinion of the August 2005 VA examiner is based on a 
complete review of the relevant medical evidence, with full 
rationale.  

In this case at hand, the record is devoid of any medical 
opinion which, other than on a speculative basis, relates the 
veteran's current hearing loss and tinnitus to his military 
service.  The speculative opinion provided by D.S., standing 
alone, does not create a reasonable doubt in this case.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  (Emphasis added).  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.

To the extent the veteran, himself, contends that his hearing 
loss and tinnitus are related to his military service, it is 
now well established that laymen without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  These 
statements offered in support of the veteran's claims are not 
probative of a nexus between his claimed disabilities and 
military service.

In summary, as Hickson element (3) has not been satisfied, 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


